Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 6/15/22, Claims 1-7 are pending, claims 8-9 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knoepfle et al. (US.  20140163576).
Knoepfle discloses a bone distractor device fig. 33 comprising: a distractor mechanism fig. 22, a first bone plate fig. 31a and a second bone plate fig. 31b, wherein the first bone plate and second bone plate are releasably attached to the distracter mechanism fig. 33 and structured for attachment to a bone, and wherein the first bone plate and the second bone plate are capable of being using conmputer-aided design to conform to the exterior surface of the bone;
wherein at least one of the first bone plate and second bone plate is provided with edges (see modified fig. 31 below) are capable of being used as guide edges, the guide edge capable to determining the location of an osteotomy and guiding a bone saw through the bone after the distractor device is affixed to the bone and the distractor mechanism is detached from the first and second bone plates, wherein the at least one of the first bone plate and second bane plate having a guide edge further comprises a guide shoulder (see modified fig. 31 below), further comprising a first connector assembly  figs 24-26 attaching the first bone plate to the distractor mechanism and a second connector assembly figs. 27-29 attaching the second bone plate to the distractor mechanism:
the first connector assembly comprising a plate connector extension disposed on the first bone plate (see modified fig. 31 below), a plate connector member 136 disposed on the plate connector extension, a body connector member 132 disposed on the distractor mechanism, and a connection fastener 158 received in the body connector member which mates with the body connector member; 
the second connector assembly comprising a plate connector extension (see modified fig. 31 below) disposed on the second bone plate, a plate connector member 138 disposed on the plate connector extension, a body connector member 134 disposed on the distractor mechanism, and a connection fastener  158 received in the body connector member which mates with the body connector member, wherein the exterior surfaces of the first bone plate and the second bone plate are configured to present a cosmetically appealing support surface for overlying tissue.

    PNG
    media_image1.png
    413
    821
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH R BOLES/Primary Examiner, Art Unit 3775